DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to a process for preparing a pizza, classified in CPC A21D8/06.
II. Claim 21, drawn to a grate for grilling pizza dough, classified in CPC A21C15/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method of Group I could be used with a materially different apparatus, such as an apparatus without a rim that is flat across the entire surface. Conversely, the apparatus of Group II could be used in a different process, such as a process in which only a single carrier device is used.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The method of Group I would require a search in at least CPC A21D8/06 along with a unique text search. The apparatus of Group II would not be searched as above but would instead require a search in at least CPC A21C15/00 along with a unique text search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Alex R. Sluzas on 06/08/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 21 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the present application is less than 50 words in length and should be expanded to meet the necessary length requirements.
The disclosure is objected to because of the following informalities: 
On page 5, line 22, there is an unnecessary period in “providing 12 pizza dough. as by preparing”.
On page 7, line 5 “as a second end of the apparatus 100” should read “at a second end of the apparatus 100”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 11-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz-Jung (US 20110209661 A1) in view of Guan (US 20100266729 A1), Ambitious Kitchen (“How to Grill Pizza that’s Crispy, Chewy and Ready in only 15 Minutes”), and Schulman (“A History of Deep-Dish Pizza”).
Regarding claim 1, Fritz-Jung teaches (Paragraph 0056) an automated pizza assembly system, wherein a pan 62 (second carrier device) with dough is provided, and the dough within the pan is pressed (shaped) which would necessarily produce a flattened shaped dough with a first side and a second side. Fritz-Jung further teaches (Paragraph 0056) pan 62 (second carrier device) hold the pressed (shaped) dough is moved to a sauce station followed by a cheese station, and then a worker can apply additional toppings or perform additional tasks to the dough within pan 62 to create a desired pizza. It is noted that in the pizza making process taught by Fritz-Jung, no explicit mention is made of a first carrier device, and the dough is initially on pan 62 (second carrier device) prior to shaping. Fritz-Jung is still compatible with the applicant’s claimed invention, as the dough can be removed from pan 62 after pressing, placed on the first carrier device to be partially cooked, and then returned to pan 62 for the application of toppings, i.e. an intervening step for the use of the first carrier device could be integrated into the teaching of Fritz-Jung without teaching away from the process of Fritz-Jung. The pan 62 (second carrier device) taught by Fritz-Jung would necessarily have a bearing surface to hold the pizza dough, as depicted in Figure 3 of Fritz-Jung. Furthermore, the side of the pizza dough on which toppings are placed, as depicted in Figures 19A-C of Fritz-Jung may be regarded as the first side of the pizza, and the side in contact with pan 62 may be regarded as the second side of the pizza. Fritz-Jung further teaches (Paragraph 0056) the worker can then place pan 62 in the oven or on an oven conveyor for baking of the pizza. While not explicitly described, baking the pizza in an oven as taught by Fritz-Jung may be understood to fully cook the pizza, as oven baking is the final step in the pizza preparation process as shown by step 90 in Figure 7 of Fritz-Jung.
Fritz-Jung is silent on providing a first carrier device, the first carrier device having a bearing surface for contacting the pizza dough. Fritz-Jung is further silent on placing the shaped dough on the first carrier device, the first side of the shaped dough facing the bearing surface of the first carrier device. Fritz-Jung is further silent on grilling the shaped dough on the first carrier device to provide a pizza crust having a first side and a second side, the pizza crust becoming partially cooked on the first side of the pizza crust.
Guan teaches (Paragraph 0039, Fig. 7 #10, 40, 401) a method of preparing a food dish wherein a first portion of the dough 10 at a shell mold 40 (first carrier device) which has a convex shape and defining a convex molding surface 401 (bearing surface) thereon, wherein the shell mold 40 is adapted for retaining the shape of the first portion of the dough. The side of the dough in contact with the shell mold (first carrier device) made be understood to be the first side of the dough. Guan further teaches (claim 7) heat treating the dough placed on the shell mold such that the shape of the dough is retained. Guan further teaches (Paragraph 0047) the heat applied onto the burger unit (dough) not only hardens the surface of the burger unit (dough), but also pre-cooks the burger unit to a predetermined cooked level, and the burger unit can be cooked until it half-done just for hardening the surface of the burger unit, so that the user is able to further cook the han-burger (food dish). Guan further teaches (Paragraph 0057, Fig. 7 #30) the filling 30 (additional ingredients) can be disposed into the filling compartment (first side of the dough) after the heat is applied on the burger unit, and then the food dish may be further cooked. The bowl-shaped dough crust taught by Guan could be used in the production of pizza, specifically deep-dish pizza, which is known to have a bowl-shaped crust similar to Guan as evidenced in the pictorial examples provide by Schulman. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fritz-Jung to incorporate the shell mold and heat treatment of Guan since both are directed to processes of handling dough, since it is known in the art to use different types of dough for making pizza (deep dish, thin crust, etc.) and the dough used in the process of Guan does not appear to contradict any requirements for pizza dough in general or made by the applicant specifically, since heat treatment step of Guan could be integrated into the process of Fritz-Jung between the dough pressing step and the addition of toppings step, since it is known in the art to place a portion of dough on a shell mold and partially cook the dough as shown by Guan, since the bowl-shaped dough crust taught by Guan is known in the production of deep dish pizza, since deep dish pizza is desired by many consumers, and since the heat treatment of Guan helps the dough retain its shape which would prevent the dough from becoming damaged or distorted during subsequent processing, leading to less waste of dough or other pizza ingredients and lower costs of production. 
Ambitious Kitchen teaches (Step 2, 3) preparing dough for a pizza and placing the pizza dough on onto grill grates. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fritz-Jung to incorporate the step of grilling pizza dough since both are directed to methods of preparing pizza, since the step of pre-heating the dough incorporated into the process of Fritz-Jung from Guan requires heating the dough, and this heating could be done by grilling, since it is known in the art to grill pizza dough as shown by Fritz-Jung, since many consumers desire grilled foods for their taste and perceived health benefits, since an open grill mesh would provide better air circulation to the dough during preheating, and since many consumers desire food that tastes grilled or smokey. 
	Regarding claim 2, Fritz-Jung as modified above teaches (Paragraph 0056) system 50 can place pan 62 (second carrier device) on a conveyor for carrying the pizza through the oven, where the pizza may be partially cooked according to the method taught by Guan as shown above. 
	Regarding claims 3 and 4, Fritz-Jung as modified above teaches (Paragraph 0063, Fig. 3 #62, 60, 700, 800) the pan 62 (carrying the pizza) can be removed by a robot 60 and placed on the oven conveyor track 700 that carries pizza pan 62 through the oven 800, which necessitates the pizza passing through an entrance and exit of the oven. 
	Regarding claims 7 and 8, Fritz-Jung teaches (Paragraph 0056, Fig. 3 #600) system 50 can place pan 62 into manual station 600 (assembly station), wherein a worker can apply additional toppings or perform additional tasks to the dough within pan 62 to create a desired pizza.
	Regarding claims 11 and 12, Fritz-Jung teaches (Paragraph 0057) manual station 600 can include a work surface 602 and storage bins 604 (garnish receptacles) containing a variety of additional toppings (garnished) that may be utilized to create a customized pizza.
	Regarding claim 13, Fritz-Jung as modified above is silent on providing a decorative design on the bearing surface of the first carrier device.
	Regarding claim 14, Fritz-Jung as modified above is silent on grilling the shaped dough on the first carrier device to provide a decorative design on the first side of the pizza crust.
	Regarding claim 15, Fritz-Jung as modified above is silent on providing a first grate as the bearing surface on the first carrier device for suspending the pizza dough on the first carrier device.
	Ambitious Kitchen teaches (Step 3) placing a pizza dough on a grill grate, wherein the grill grate constitutes a bearing surface and the grill grate has a decorative design (a series of parallel rods, rather than an undecorated smooth flat surface). Ambitious Kitchen further teaches (Step 4) the bottom of the pizza dough (first side/side in contact with bearing surface) should have nice grill marks (decorative design). Ambitious Kitchen further teaches (Step 4) the dough may be flipped, and toppings may be added (to the first side with the grid marks as depicted).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fritz-Jung to provide the surface of the first carrier device (incorporated into the teaching of Fritz-Jung from Guan) with a grill grate and to grill the pizza dough such that the decorative design of the grill grate was imparted to the first side of the pizza dough since both Fritz-Jung and Ambitious Kitchen are directed to methods of preparing pizza, since both teach heating pizza dough, since grilling pizza dough to give the dough grid marks (decorative design) is known in the art as shown by Ambitious Kitchen, and since providing the dough grilled with grid marks has a unique taste, texture, and appearance that many consumers desire.  
Regarding claim 20, Fritz-Jung teaches (Paragraph 0056) an automated pizza assembly system, wherein dough within a pan is pressed (shaped) which would necessarily produce a flattened shaped dough with a first side and a second side. Fritz-Jung further teaches (Paragraph 0056) the worker can then place pan 62 in the oven or on an oven conveyor for baking of the pizza. While not explicitly described, baking the pizza in an oven as taught by Fritz-Jung may be understood to fully cook the pizza, as oven baking is the final step in the pizza preparation process as shown by step 90 in Figure 7 of Fritz-Jung.
Fritz-Jung is silent on providing a carrier device, the carrier device having a bearing surface for contacting the pizza dough. Fritz-Jung is further silent on placing the shaped dough on the carrier device, the first side of the shaped dough facing the bearing surface of the carrier device. Fritz-Jung is also silent on the bearing surface of the carrier device being provided with a three-dimensional decorative design. Additionally, Fritz-Jung is silent on grilling the shaped dough on the carrier device to provide a pizza crust having a first side and a second side, the pizza crust becoming partially cooked on the first side of the pizza crust, wherein grilling the shaped dough on the carrier device provides a decorative design on the first side of the pizza crust.
Guan teaches (Paragraph 0039, Fig. 7 #10, 40, 401) a method of preparing a food dish wherein a first portion of the dough 10 at a shell mold 40 (first carrier device) which has a convex shape and defining a convex molding surface 401 (bearing surface) thereon, wherein the shell mold 40 is adapted for retaining the shape of the first portion of the dough. The side of the dough in contact with the shell mold (first carrier device) made be understood to be the first side of the dough. Guan further teaches (claim 7) heat treating the dough placed on the shell mold such that the shape of the dough is retained. Guan further teaches (Paragraph 0047) the heat applied onto the burger unit (dough) not only hardens the surface of the burger unit (dough), but also pre-cooks the burger unit to a predetermined cooked level, and the burger unit can be cooked until it half-done just for hardening the surface of the burger unit, so that the user is able to further cook the han-burger (food dish). Guan further teaches (Paragraph 0057, Fig. 7 #30) the filling 30 (additional ingredients) can be disposed into the filling compartment (first side of the dough) after the heat is applied on the burger unit, and then the food dish may be further cooked. The bowl-shaped dough crust taught by Guan could be used in the production of pizza, specifically deep-dish pizza, which is known to have a bowl-shaped crust similar to Guan as demonstrated in the pictorial examples provide by Schulman.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fritz-Jung to incorporate the shell mold and heat treatment of Guan since both are directed to processes of handling dough, since it is known in the art to use different types of dough for making pizza (deep dish, thin crust, etc.) and the dough used in the process of Guan does not appear to contradict any requirements for pizza dough in general or made by the applicant specifically, since heat treatment step of Guan could be integrated into the process of Fritz-Jung between the dough pressing step and the addition of toppings step, since it is known in the art to place a portion of dough on a shell mold and partially cook the dough as shown by Guan, since deep dish pizza is desired by many consumers, and since the heat treatment of Guan helps the dough retain its shape which would prevent the dough from becoming damaged or distorted during subsequent processing, leading to less waste of dough or other pizza ingredients and lower costs of production.
Ambitious Kitchen teaches (Step 2, 3) preparing dough for a pizza and placing the pizza dough on onto grill grates. Ambitious Kitchen further teaches (Step 3) placing a pizza dough on a grill grate, wherein the grill grate constitutes a bearing surface and the grill grate has a three-dimensional decorative design (a series of parallel rods, rather than an undecorated smooth flat surface). Ambitious Kitchen further teaches (Step 4) the bottom of the pizza dough (first side/side in contact with bearing surface) should have nice grill marks (decorative design). Ambitious Kitchen further teaches (Step 4) the dough may be flipped, and toppings may be added (to the first side with the grid marks as depicted).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fritz-Jung to provide the surface of the first carrier device (incorporated into the teaching of Fritz-Jung from Guan) with a grill grate and to grill the pizza dough such that the decorative design of the grill grate was imparted to the first side of the pizza dough since both Fritz-Jung and Ambitious Kitchen are directed to methods of preparing pizza, since both teach heating pizza dough, since grilling pizza dough to give the dough grid marks (decorative design) is known in the art as shown by Ambitious Kitchen, and since grilling the dough to provide grid marks might appeal to an individual’s or customer’s preferences regarding the appearance, texture, or taste of a pizza.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz-Jung (US 20110209661 A1) in view of Guan (US 20100266729 A1) and Ambitious Kitchen (“How to Grill Pizza that’s Crispy, Chewy and Ready in only 15 Minutes”), and Schulman (“A History of Deep-Dish Pizza”), and further in view of Stein (DE 3834166 A1).
Fritz-Jung as modified above is silent on providing an open flame in the oven to bake the partially cooked pizza.
Stein teaches (Paragraph 0006) a process for production of pizzas, wherein pre-baked dough is now passed through an oven or with the aid of flame-permeable conveying means, such as steel belts, steel mesh or the like, and the oven is heated in that it contains an open fire with the flames directed directly at the pre-baked dough from below.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fritz-Jung to incorporate the open fire oven of Stein since both are directed to process of preparing pizzas, since both teach conveyor ovens, since using an open fire in a conveyor oven is known in the art as shown by Stein, and since the oven of Stein allows for both industrial production (larger volume of output or faster speed) and provides the taste benefits associated with open fire pizzas (Stein, Paragraph 0001, 0003).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz-Jung (US 20110209661 A1) in view of Guan (US 20100266729 A1), Ambitious Kitchen (“How to Grill Pizza that’s Crispy, Chewy and Ready in only 15 Minutes”), Schulman (“A History of Deep-Dish Pizza”), and Stein (DE 3834166 A1), and further in view of Beech (US 20040154611 A1).
Fritz-Jung as modified above is silent on providing a refractory lining within the oven to retain heat within the oven.
Beech teaches (Paragraphs 0001, 0014, 0016) an inner refractory lining for an oven cast using refractory castable material, wherein the oven is suitable for preparation of food. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fritz-Jung to incorporate the refractory lining taught by Beech, since both are directed to using ovens for the preparation of food, since refractory linings for ovens are known in the art as shown by Beech, since the oven made according to the specifications of Beech can assume a wide range of external shapes (Beech Paragraph 0036) allowing it to be built to meet specific uses, and since the ability a convex cavity may be formed in the center area of the cavity in the oven of Beech to thereby lower the oven lining into closer proximity with food to be cooked, which may enhance the cooking process and retain structural integrity (Beech, Paragraph 0042).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz-Jung (US 20110209661 A1) in view of Guan (US 20100266729 A1), Ambitious Kitchen (“How to Grill Pizza that’s Crispy, Chewy and Ready in only 15 Minutes”), and Schulman (“A History of Deep-Dish Pizza”) and further in view of Rader (US 20130101709 A1).
Regarding claim 9, Fritz-Jung as modified above is silent on providing a sauce receptacle in the assembly station.
Regarding claim 10, Fritz-Jung as modified above is silent on placing sauce in the sauce receptacle and applying sauce from the sauce receptacle on the partially cooked pizza crust. 
Rader teaches (Paragraph 0006) a method and system for assembling pizza using an order preparation area (assembly station) including a preparation table with multiple discrete bins or containers for holding various sauces, cheese, and/or toppings. Rader further teaches (Paragraph 00) a monitor first displays instructions to apply the sauce to the pizza dough, and the monitor then displays an indication that the appropriate amount of a selected ingredient has been applied to the pizza.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fritz-Jung to incorporate the sauce container and application method of Rader since both are directed to methods of preparing a pizza, since both teach the use of assembly stations for holding ingredients, since it is known in the art to store sauce in a container in an assembly area and to apply the sauce to a pizza, since a customer may desire extra sauce on their pizza which could be added at the assembly station, since the assembly station of Rader allows for controlling the amounts of the sauce, cheese, and toppings for each pizza such that cost controls can be realized (Rader, Paragraph 0004).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz-Jung (US 20110209661 A1) in view of Guan (US 20100266729 A1), Ambitious Kitchen (“How to Grill Pizza that’s Crispy, Chewy and Ready in only 15 Minutes”), Schulman (“A History of Deep-Dish Pizza”), and further in view of Papalexis (US 4273496 A).
Fritz-Jung as modified above is silent on providing a second grate as the bearing surface on the second carrier device for suspending the partially cooked pizza crust in the oven.
Papalexis teaches (Col. 2, lines 28-37) a device for depanning freshly baked goods, and in particular pizza, soon after they leave an oven comprising: a pan conveyor adapted to extend from the oven, at least one baking pan having a plurality of perforations (grate) there through disposed on said pan conveyor and moveable thereby in a feed path from the oven, and adapted to carry a baked good from the oven; a pin-block conveyor associated with said pan conveyor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fritz-Jung to incorporate the perforated baking pan (grate) of Papalexis since both are directed to methods of baking pizza, since both use conveyor ovens, since perforated pans are known in the art as shown by Papalexis, and since a perforated pan can be used with pins which can extend through the perforations thereby lifting the baked good in said pan and separating it therefrom, which minimizes or eliminates any possible damage to the baked good (Papalexis Col. 1, lines 29-33; Col. 2, lines 50-54).
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz-Jung (US 20110209661 A1) in view of Guan (US 20100266729 A1), Ambitious Kitchen (“How to Grill Pizza that’s Crispy, Chewy and Ready in only 15 Minutes”), and Schulman (“A History of Deep-Dish Pizza”), and further in view of Kordic (US 5417150 A).
Regarding claim 17, Fritz-Jung as modified above is silent on the predetermined configuration being round. 
Regarding claim 18, Fritz-Jung as modified above is silent on the predetermined configuration being rectangular.
	Kordic teaches (Col. 1, lines 12-15) Pizza pies typically have an annular (round) configuration, although square and rectangular-shaped pizzas are also known and have had some recent acceptance in the consumer market.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fritz-Jung to incorporate the teaching of Kordic since both are directed to making pizzas, since round and rectangular pizzas are known in the art as shown by Kordic, since different customers may have different preferences for either round or rectangular pizzas, and since the predetermined configuration is a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration is significant (See MPEP 2144.04 IV. B).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz-Jung (US 20110209661 A1) in view of Guan (US 20100266729 A1), Ambitious Kitchen (“How to Grill Pizza that’s Crispy, Chewy and Ready in only 15 Minutes”), Schulman (“A History of Deep-Dish Pizza”), and Rader (US 20130101709 A1) and further in view of Leggi (US 6598514 B2).
Fritz-Jung as modified above is silent on the assembly station including a heating mechanism for the sauce receptacle, further comprising heating the sauce receptacle.
Leggi teaches (Col. 2, lines 63-67; Col. 3, lines 1-6; Fig. 1 #22) a kiosk (assembly station) for preparing portions of Italian-style pasta, wherein sauces are heated in stainless steel containers 22 heatable by electrical resistance heaters or a gas burner. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fritz-Jung to incorporated the step of heating the sauce in the heated sauce containers taught by Leggi since both are directed to assembling a food product, since both teach the use of sauces, since it is known in the art to heat sauces in a sauce container as shown by Leggi, since heating the sauce could lower the cooking time required to cook the pizza as a whole, and since heating the sauce may maintain the quality of the sauce or prevent deterioration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Larsen (US 6783782 B1) teaches a grooved freezer-to-oven pizza crust.
De Christopher (US 4464405 A) teaches a method for making pre-baked pizza shells and the like, commercially, in which each pizza is individually formed.
McGuinness (US 20120091125 A1) teaches a pizza plate cooking apparatus.
Heiderpriem (US 4065581 A) teaches buns which have centrally located recesses.
Cullinane (GB 2390525 A) teaches production of pizza. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        
								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792